Mr. Justice Tantis delivered the opinion of the court: Champ Clarke, a member of the Howitzer Co., 130th Inf. I. N. G. "was in the military bus-fire accident that occurred near Pana, Ill. on July 26, 1933. Claimant resides with his parents on a farm and was employed by his father at $15.00 per week at the time of the accident. He also played in a band at such times as they called him, and when he thus played received $10.00 per week. The evidence does not show that he received any calls or that the band had need of his services following the accident or that he lost any wages in such connection. A Military Medical Board passed upon his physical condition in August, 1934 and reported that he had no permanent disability. The evidence shows, however, that Private Clarke received a skinned elbow, a skinned hip and a slight dislocation of one shoulder in the bus-fire accident; also that the shoulder gave him considerable temporary trouble for about four weeks after the accident. During two of these weeks he was in Camp at Camp Grant in military service and received the usual pay therefor. At the time of the fire he lost a pair of glasses valued at Ten Dollars ($10.00) and toilet articles valued at Five Dollars ($5.00). It appears from the entire record that claimant should be reimbursed for the items of property lost in the sum of Fifteen Dollars ($15.00) and compensation for temporary disability for two and one-half weeks on the basis of the Compensation Act scale of $7.50 per week. An Award is Therefore Made in favor of Ben Clarke for the use of Champ Clarke in the sum of Thirty-three and 50/100 Dollars, ($33.50).